600 S.E.2d 470 (2004)
358 N.C. 728
In the Matter of the Hon. Judge James M. HONEYCUTT.
Petitioners: Brian L. Shipwash, Davidson County Clerk of Superior Court; Rena Turner, Iredell County Clerk of Superior Court; and Phillip Redmond, Sheriff of Iredell County.
No. 317PA04.
Supreme Court of North Carolina.
June 28, 2004.
Michael Schmidt, for Shipwash, Turner and Redmond.

ORDER
Upon consideration of the petition filed by Petitioners on the 25th day of June 2004 in this matter for a Writ of Mandamus, the following order was entered and is hereby certified to the Twenty-Second District Courts:
"Allowed. Pursuant to Article IV of the Constitution of North Carolina, Article 7A of the General Statutes of North Carolina, and the inherent supervisory authority of the Supreme Court of North Carolina, District Court Judge James M. Honeycutt is ordered to comply with North Carolina General Statute Sections 11-1 through 11-11 in the administration of oaths. Pursuant to that same authority, District Court Judge James M. Honeycutt is ordered to permit court to be opened with a proclamation which shall include the customary phrase, "God save the state and this honorable court." By order of the Court in Conference this the 28th day of June 2004."